Citation Nr: 0637310	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for headaches, currently 
rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1955.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).   

This case has previously come before the Board.  In September 
2004, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The veteran withdrew his request for a hearing in July 2004.  


FINDINGS OF FACT

1.  Headaches are manifested by characteristic prostrating 
attacks.

2.  Headaches are not productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent rating for migraine headaches 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  In this 
case, the Board is assigning a higher rating.  Once the RO 
effectuates the Board's grant, the RO can cure any VCAA 
notice defect, to include notice of the rating criteria and 
with respect to the effective date element.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice in June 2004.  The veteran was notified of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements by:  (1) informing the claimant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the claimant about the 
information and evidence the VA would seek to provide; (3) 
informing the claimant about the information and evidence the 
claimant was expected to provide; and (4) requesting the 
veteran inform the RO of any information or evidence the 
claimant wanted the RO to obtain and requesting that the 
claimant provide copies of any private treatment records in 
the claimant's possession that pertained to the claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, a July 2006 document 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
The veteran had competent representation and opportunity for 
a hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict 

adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the claimant in this case.  

Factual Background

On VA examination in April 2002, the veteran complained of 
frontal and occipital headaches.  The report of examination 
notes the headaches lasted up to three days and occurred 
three to four times per month, with associated nausea and 
vomiting, and occasional blurred vision.  No dizziness or 
loss of consciousness was noted.  The veteran stated he was 
unable to work with his headache.  On examination, he was 
alert, cooperative, and oriented to time, place, and person, 
and showed no impairment of speech, memory or thinking.  All 
cranial nerve functions were intact.  The pertinent diagnosis 
was closed head injury with cerebral concussion by history, 
post-concussion cephalgia.  

On VA examination in November 2004, the veteran reported 
headaches that occurred two to three times per month, lasting 
from one to 48 hours, with occasional nausea and some 
vomiting.  Blurring of vision, photophobia and phonophobia, 
and lightheadedness were noted.  The headaches were noted to 
be prostrating at least 2 to 3 times per month.  No history 
of seizure disorder was noted.  The veteran was noted to be 
alert and oriented to time, place, and person, with no 
impairment of speech, memory or thinking.  All cranial nerve 
function was noted to be intact.  Gait and station were 
normal.  All muscle groups exhibited normal strength.  Tone 
and coordination were intact.  Reflexes were symmetrical and 
sensory examination was intact.  The diagnosis was migraine 
secondary to closed-head injury.  



Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2006).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent rating.  Migraines with characteristic 
prostrating attacks occurring on an average once a month over 
last several months warrant a 30 percent rating.  Migraines 
with characteristic prostrating attacks averaging one in 2 
months over last several months warrant a 10 percent rating.  
Migraines with less frequent attacks warrant a noncompensable 
rating.

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board notes that service connection for 
headaches was established in a May 1990 rating decision under 
Diagnostic Codes 8100.  Under Diagnostic Code 8100, a 30 
percent evaluation is warranted for migraine headaches 
manifested by characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  

The April 2002 VA examination report notes headaches lasted 
up to three days and occurred three to four times per month, 
with associated nausea and vomiting and blurring of vision.  
The November 2004 VA examination report specifically notes 
the veteran has migraine headaches that are prostrating at 
least two to three times per month.  Thus, the Board finds a 
30 percent evaluation is warranted.  

A rating in excess of 30 percent is not warranted.  In order 
to warrant a higher rating for migraine headaches, the 
evidence must show very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  The Board notes that while the veteran is 
unemployed, such is not shown to be a result of migraines.  
Rather, as noted in the April 2000 Board decision, Social 
Security Administration (SSA) records reflect disability due 
to depression, and mental and musculoskeletal disorders.  
Clearly, a 50 percent evaluation is not warranted under 
Diagnostic Code 8100.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

Although the Board has also considered entitlement to a 
higher rating pursuant to 38 C.F.R. § 3.321 (2006), the Board 
finds that the veteran's migraine headaches are not 
manifested by symptoms that are so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with his employment, as to prevent the 
use of the regular rating criteria.  38 C.F.R. § 3.321.








ORDER

A 30 percent evaluation for migraine headaches is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


